  Case 19-18994-VFP                     Doc 33 Filed 05/22/19 Entered 05/23/19 00:32:49                                              Desc Imaged
                                             Certificate of Notice Page 1 of 4
 Information to identify the case:

 Debtor         Marine Environmental Remediation Group
                LLC                                                                         EIN:   47−1057870

                Name

 United States Bankruptcy Court     District of New Jersey                                  Date case filed for chapter:       11        5/1/19

 Case number:       19−18994−VFP

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's correct address, resend the
returned notice, and notify this office of the party's change of address. Failure to provide all parties with a copy of this notice may adversely
affect the debtor as provided by the Bankruptcy Code.



  1. Debtor's full name                       Marine Environmental Remediation Group LLC


  2. All other names used in the
     last 8 years


  3. Address                                  Pier 3 Roosevelt Roads
                                              Ceiba, PR 00735

                                              Jeffrey Vanacore
  4. Debtor's attorney                        Perkins Coie LLP                                            Contact phone (212) 262−6912
      Name and address                        30 Rockefeller Plaza, 25th Fl
                                              New York City, NY 10112

  5. Bankruptcy clerk's office                MLK Jr Federal Building                                     Hours open: 8:30 AM − 4:00 p.m.,
      Documents in this case may be filed     50 Walnut Street                                            Monday − Friday (except holidays)
      at this address.                        Newark, NJ 07102
      You may inspect all records filed in
      this case at this office or online at   Additional information may be available at the              Contact phone 973−645−4764
      www.pacer.gov. (800) 676−6856           Court's Web Site:
                                              www.njb.uscourts.gov.                                       Date: 5/20/19



                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
  Case 19-18994-VFP                    Doc 33 Filed 05/22/19 Entered 05/23/19 00:32:49                                                 Desc Imaged
                                            Certificate of Notice Page 2 of 4
Debtor Marine Environmental Remediation Group LLC                                                                         Case number 19−18994−VFP


   6. Meeting of creditors
                                                                                                           Location:
      The debtor's representative June 19, 2019 at 09:00 AM
      must attend the meeting to
      be questioned under oath. The meeting may be continued or adjourned to a later                       Office of the US Trustee, 1085
      Creditors may attend, but   date. If so, the date will be on the court docket.
                                                                                                           Raymond Blvd., One Newark Center,
                                                                                                           Suite 1401, Newark, NJ 07102−5504
      are not required to do so.


  7. Proof of claim deadline                  Deadline for filing proof of claim: 9/17/19 For a governmental unit:

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form ("Official Form
                                              410") may be obtained at www.uscourts.gov or any bankruptcy clerk's office. You may also contact the
                                              Clerk's Office where this case is pending to request that a Proof of Claim form be mailed to you. The
                                              Clerk's Office telephone number is included on the front of this Notice.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • you
                                                        your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      •     receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint:


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                              debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
  11. Discharge of debts                      paying the filing fee in the bankruptcy clerk's office by the deadline.

                                              WRITING A LETTER TO THE COURT OR THE JUDGE IS NOT A SUBSTITUTE FOR FILING AN
                                              ADVERSARY COMPLAINT OBJECTING TO DISCHARGE OR DISCHARGEABILITY. IN NO
                                              CIRCUMSTANCE WILL WRITING A LETTER PROTECT YOUR RIGHTS.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2
     Case 19-18994-VFP          Doc 33 Filed 05/22/19 Entered 05/23/19 00:32:49                 Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                          District of New Jersey
In re:                                                                                  Case No. 19-18994-VFP
Marine Environmental Remediation Group L                                                Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0312-2           User: admin                  Page 1 of 2                   Date Rcvd: May 20, 2019
                               Form ID: 309F                Total Noticed: 49


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 22, 2019.
db              Marine Environmental Remediation Group LLC,      Pier 3 Roosevelt Roads,     Ceiba, PR 00735
518247928       225 Executive Realty LLC,    c/o Mack-Cali Realty Corp.,      343 Hornall St.,
                 Edison NJ 08837-2206
518247930       ALS Group USA Corp.,    PO Box 975444,    Dallas TX 75397-5444
518247931       Aramsco Inc.,    PO Box 783956,    Philadelphia PA 19178-3956
518247932      +Arthur J. Gallagher,    Risk Management Services, Inc.,      250 Park Ave., 5th Floor,
                 New York, NY 10177-0501
518247934       Attorney General of the US,     U.S. Department of Justice,     950 Pennsylvania Avenue, NW,
                 Washington DC 20530-0001
518247935       BDO Puerto Rico, P.S.C,    1302 Avenida Juan Ponce de Leon,      San Juan PR 00907
518247936       Canon Financial Services, Inc.,     158 Faither Drive, Suite 200,     Mount Laurel NJ 08054
518247937      +Chaffe & McCall LLP,    801 Travis St., Suite 1910,      Houston TX 77002-5730
518247938      +Citizen’s Bank,    c/o Lenders Recovery LLC,     20 NE Industrial Road,     Brandford CT 06405-2845
518247939      +Clarence LaMora,    608 North Front Street,     Liverpool PA 17045-9191
518247940       Covergent Strategies,    PMB 451,    Guaynabo PR 00966
518247941      +Cronus Investment Banking,    850 Third Avenue, 20th Floor,      New York NY 10022-6222
518247942      +Enterprise Holdings,    1550 State Route 23 #24DD,     Wayne, NJ 07470-7516
518247943       Estrella LLC,    PO Box 9023596,    San Juan PR 00902-3596
518247944      +Frenkel Benefits LLC,    350 Hudson Street, 4th Floor,      New York NY 10014-4500
518247945      +Gary Kauffman,    96 Wood Lane,    Woodmere NY 11598-2233
518247946      +Gladys and John Soto,    913 Green Circle,     Orange CT 06477-1737
518247947       Heights Plumbing,    351 South Hazle Street,     Hazleton PA 18201
518247948      +Ian Tasker,    1942 Londontowne Drive,    Hagerstown MD 21740-6735
518247950       Jason Mantovan,    28 Whitethorn House Prusom Street,      London, E1W 3NP,    United Kingdom
518247951       Kennedy Lillis Schmidt & English,     75 Madison Lane,     New York NY 10038-4816
518247952      +Maria Daisy Torres,    Empresas Martorenzo,     Box 125,    Guaynabo PR 00970-0125
518247953      +Marlin Group LLC,    1612 Ranch Top Court,     Montgomery TX 77316-2458
518247954      +McCarter & English LLP,    Four Gateway Center,     100 Mulberry Street,     Newark NJ 07102-4056
518247955      +Michael Roden,    116 S. River Rd.,    Stuart FL 34996-6312
518247956      +New Jersey Attorney General,     RJ Hughes Justice Complex,     25 Market Street, Box 080,
                 Trenton NJ 08611-2148
518247957       New Jersey Department of Revenue,     PO Box 628,    Trenton NJ 08646-0628
518247958       New Jersey Secretary of State,     PO Box 307,    Trenton NJ 08625-0307
518247961      +Paul Juneau,    7053 Boilermaker Drive,    Orange TX 77630-9563
518247962      +Paychex,    Lehigh Valley Branch 27,    1550 Pond Road Suite 302,     Allentown, PA 18104-2259
518247963      +Progressive Casualty Insurance Co.,     a/s/o Isaac Markowtiz,
                 c/o Law Offices of Jan Meyer Y& Associat,      1029 Teaneck Rd, Second Floor,
                 Teaneck NJ 07666-4514
518247964      +Ranjan O. Bose,    11 Barton Road,    Mountain Lakes NJ 07046-1331
518247965      +Rivkin Radler,    926 RXR Plaza,    Uniondale NY 11556-3823
518247966      +Robert Douglas Sloane,    30 River Road, Apt 17K,     New York NY 10044-1121
518247967       The Hartford,    PO Box 660916,    Dallas TX 75266-0916
518247968      +The Whitman Strategy Group, LLC,     c/o Riker Danzig Scherer Hyland & Perret,
                 Headquarters Plaza,    One Speedwell Ave.,     Morristown NJ 07960-6838
518247969      +Toyota Financial Services,    6565 Headquarters Drive,      Mail Drop W2-1C,    Plano TX 75024-5965
518247970      +TradeWinds,    1010 Washington Blvd 2nd Floor,     Stamford CT 06901-2208
518247971      +Vanuatu Maritime Services Limited,     39 Broadway Suite 2020,     New York NY 10006-3065
518247973      +Yogesh Rehani,    5935 Logans Way, Unit 2,     Ellicott City MD 21043-7575

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: JVanacore@perkinscoie.com May 21 2019 00:32:22       Jeffrey Vanacore,
                 Perkins Coie LLP,   30 Rockefeller Plaza, 25th Fl,     New York City, NY 10112
smg             EDI: IRS.COM May 21 2019 03:58:00      Dist Dir of IRS,    Insolvency Function,    PO Box 724,
                 Springfield, NJ 07081-0724
smg             E-mail/Text: usanj.njbankr@usdoj.gov May 21 2019 00:33:15       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov May 21 2019 00:33:13       United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518247933       EDI: CINGMIDLAND.COM May 21 2019 03:58:00      AT&T,    PO Box 6463,   Carol Stream IL 60197-6463
518247929       EDI: GMACFS.COM May 21 2019 03:58:00      Ally Financial,    PO Box 9001952,
                 Louisville KY 40290-1952
518247959       E-mail/Text: debtrecovery@officemax.com May 21 2019 00:33:06       OfficeMax,    PO Box 101705,
                 Atlanta GA 30392-1705
518247972      +E-mail/Text: bknotices@mbandw.com May 21 2019 00:33:34       Verizon South,
                 c/o McCarty Burgess & Wolff,   The MB&W Building,    26000 Cannon Road,
                 Cleveland OH 44146-1807
                                                                                               TOTAL: 8
      Case 19-18994-VFP                Doc 33 Filed 05/22/19 Entered 05/23/19 00:32:49                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0312-2                  User: admin                        Page 2 of 2                          Date Rcvd: May 20, 2019
                                      Form ID: 309F                      Total Noticed: 49


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518247960         Paragon Internacional Finance,   S. Church Street,   Grand Cayman KY KY1-1104
518247949*        Internal Revenue Service,   PO Box 7346,   Philadelphia PA 19101-7346
                                                                                              TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 22, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 20, 2019 at the address(es) listed below:
              Anthony Sodono, III     on behalf of Interested Party Anthony Sodono, III asodono@msbnj.com
              Brian Thomas Crowley    on behalf of Other Prof. Brian T. Crowley bcrowley@mchfirm.com,
               bcrowley@mcdonnellcrowley.com
              Fran B. Steele    on behalf of U.S. Trustee    U.S. Trustee Fran.B.Steele@usdoj.gov
              Jeffrey Vanacore     on behalf of Debtor    Marine Environmental Remediation Group LLC
               JVanacore@perkinscoie.com,
               DocketNYC@perkinscoie.com;scarroll@perkinscoie.com;tina-carbone-6181@ecf.pacerpro.com;nvargas@per
               kinscoie.com
              John M. McDonnell    jmcdonnell@mchfirm.com
              John Michael McDonnell    on behalf of Other Prof. John M. McDonnell jmcdonnell@mchfirm.com,
               NJ95@ecfcbis.com,bcrowley@mchfirm.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 7
